Name: Commission Regulation (EEC) No 2044/88 of 8 July 1988 suspending the advance fixing of the periodic refund on white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/36 Official Journal of the European Communities 9 . 7. 88 COMMISSION REGULATION (EEC) No 2044/88 of 8 July 1988 suspending the advance fixing of the periodic refund on white sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector, ('), as last amended by Regulation (EEC) No 1107/88 (2), and in particular the second subparagraph of Article 1 9 (3), Whereas the second subparagraph of Article 19 (5) of Regulation (EEC) No 1785/81 provides that, in cases of extreme urgency, the Commission may, after examining the situation on the basis of all the information available to it, decide to suspend advance fixing for the products in question for a maximum period of three working days ; Whereas examination of the latest prices quoted on the world sugar market indicates that the prices concerned are again showing a sharp increase ; whereas in the space of a few days there has twice been a massive influx of applications for export licences with advance fixing of the periodic refund for a total of 245 000 tonnes of white sugar and whereas, consequently, any further rise in prices could lead to a further influx of applications for the advance fixing of the said refund, despite the fact that the level of the refund has been repeatedly lowered ; whereas, in these circumstances, immediate steps should be taken to suspend, for three working days, the advance fixing of the periodic export refund on white sugar in order to prevent any serious disturbance which could affect the proper management of the Community's sugar supplies, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of the export refund periodically fixed for white sugar (product code 1701 99 10 900) is hereby suspended from 11 July 1988 to 13 July 1988 inclusive. Article 2 This Regulation shall enter into force on 9 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p . 4 . (A OJ No L 110, 29 . 4 . 1988 , p. 20 .